Citation Nr: 1710286	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  03-28 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for postoperative residuals of a low back injury. 


REPRESENTATION

Veteran represented by:  Katie Molter, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from August 1965 to June 1969, with additional service in the United States Army Reserve from November 1974 to March 1987.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In a February 2015 decision, the Board, in relevant part, denied service connection for postoperative residuals of a low back injury.  The Veteran appealed the denial of service connection for the low back disability to the United States Court of Appeals for Veterans Claims (Court).  In June 2015, the Court granted a joint motion for partial remand and remanded the case to the Board for action consistent with the joint motion.  

In addition to the claim addressed herein, the Veteran also perfected an appeal of the issue of service connection for skin conditions of the scrotal and/or shoulder area other than tinea versicolor, which was also the subject of the Board's February 2015 decision (remand).  During the pendency of the appeal, in a May 2016 decision, the RO granted service connection for vesicular lesions/herpes simplex virus, claimed as skin conditions of the scrotal and/or the shoulder area other than tinea versicolor, and assigned a noncompensable evaluation effective December 13, 2002, and a 10 percent evaluation effective June 30, 2009.  The grant of service connection constitutes a full award of the benefits sought on appeal with respect to the claim of entitlement to service connection for skin conditions of the scrotal and/or the shoulder area other than tinea versicolor, and as such, this issue is no longer on appeal.  See Grantham v. Brown, 114 F. 3d 156, 1158 (Fed. Cir. 1997).  

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 



REMAND

Pursuant to the January 2014 Board remand, the Veteran was afforded a VA orthopedic examination in September 2014, at which time the VA examiner reviewed the Veteran's file and interviewed him extensively regarding his military history.  The examiner noted that the Veteran sustained a back injury during active service in 1968.  He also noted that the Veteran's separation physical examination dated in June 1969 was negative for complaints or physical findings pertaining to his back.  The examiner considered evidence of record dated in April 1980, demonstrating that the Veteran fell at a private restaurant and was treated at a private hospital thereafter.  In addition, the examiner noted the Veteran's yearly physicals for flight status during his Reserve duty dated in 1974, 1980, 1981, 1983, and 1984, in which the Veteran denied any back complaints and the examinations were negative for physical findings.  Further, the examiner noted the Veteran's post-service back injuries while working for the United States Postal Service in June 1985 and January 1993.  The Board, however, finds the September 2014 VA examiner's opinion to be insufficient for purposes of adjudication.  In this regard, 
the examiner failed to consider the Veteran's statements and testimony regarding on-going back pain since the in-service injury.  Moreover, the examiner did not attempt to separate and distinguish the symptoms attributable to the Veteran's in-service injuries from his post-service injuries.  Therefore, the Board must remand this issue for a new medical opinion concerning this matter.

In addition, during an April 1980 VA examination, the Veteran reported that his back was x-rayed that month at Baylor Hospital emergency room.  There is no indication of record that the originating agency attempted to obtain these records identified by the Veteran.  Therefore, the originating agency must undertake appropriate development to obtain such records, and associate them with the record. 

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington DC, for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include private treatment records dated in April 1980 from Baylor Hospital located in Dallas, Texas.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified in accordance with 38 C.F.R. § 3.159(e) (2016).

2.  Once the record is developed to the extent possible, all pertinent evidence of record must be made available to and reviewed by the examiner who rendered the September 2014 opinion, if available.

Following the review of the record, the examiner should state a medical opinion with respect to each low back disorder present during the appeal period as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder originated during service or is otherwise etiologically related to the Veteran's service.  

For purposes of the opinions, the examiner should assume that the Veteran is credible.  The Veteran's report of symptomatology since military service should be fully considered and discussed when offering an opinion.  In addition, the examiner must comment on the Veteran's current back symptoms and address whether they are a manifestation of his documented in-service injury or due to one of his post-service injuries.  If the examiner is unable to separate and distinguish the Veteran's current symptoms and attribute them to the in-service and/or post-service injuries, he or she must state this in the opinion.   

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion(s).

3.  The RO or the AMC should also undertake any additional development deemed necessary.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his attorney should be provided a Supplemental Statement of the Case and the requisite opportunity to respond before the appeal is recertified to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016). 





